FILED
                            NOT FOR PUBLICATION
                                                                            APR 27 2018
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMY GRANAT; CORKY LAZZARINO;                     No.   17-15665
SIERRA ACCESS COALITION;
CALIFORNIA OFF-ROAD VEHICLE                      D.C. No. 2:15-cv-00605-MCE-DB
ASSOCIATION; COUNTY OF
PLUMAS; COUNTY OF BUTTE,
                                                 MEMORANDUM*
               Plaintiffs-Appellants,

          v.

UNITED STATES DEPARTMENT OF
AGRICULTURE; SONNY PERDUE, in
his official capacity as Secretary of the
United States Department of Agriculture;
UNITED STATES FOREST SERVICE;
VICKI CHRISTIANSEN, in her official
capacity as Interim Chief of the United
States Forest Service; RANDY MOORE,
in his official capacity as Pacific
Southwest Regional Forester; ALICE B.
CARLTON, in her official capacity as the
former Plumas National Forest Supervisor;
DANIEL LOVATO, in his official
capacity as Plumas National Forest
Supervisor,

               Defendants-Appellees.



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                       Argued and Submitted April 10, 2018
                            San Francisco, California

Before: D.W. NELSON, W. FLETCHER, and FISHER, Circuit Judges.

      The Department of Agriculture’s 2005 Travel Management Rule overhauled

off-road vehicle management across the country’s national forests. See 36 C.F.R.

§§ 212.1 et seq. It required the United States Forest Service to designate certain

roads and trails in each forest as open for motorized vehicle use, and prohibit such

use outside of these designated areas. As part of the 2005 Rule’s implementation,

the Forest Service developed a proposal for limited, additional designations of

motorized trails in the Plumas National Forest. It identified 1,107 miles of “user-

created” routes where motor vehicle use had occurred over time without agency

authorization, published an environmental impact statement and issued a record of

decision designating 234 of these miles as open for motorized travel.

      The plaintiffs appeal the district court’s grant of summary judgment in favor

of the Forest Service on their claims that the Forest Service violated the National

Environmental Policy Act (NEPA) or the 2005 Rule by failing to consider a

reasonable range of alternatives and failing to coordinate and cooperate with Butte



                                          2
and Plumas Counties during the route designation process. We affirm.

      1. The Forest Service considered a reasonable range of alternatives. It

engaged with the public to develop four action alternatives consistent with the

project’s purpose and need. See Westlands Water Dist. v. U.S. Dep’t of Interior,

376 F.3d 853, 865 (9th Cir. 2004) (the reasonableness of an agency’s alternatives

analysis is dictated by the project’s underlying purpose and need). These four

alternatives examined a reasonable range of user-created routes for designation.

The Forest Service also considered a no action alternative, which would have

permitted motor vehicle use on all 1,107 miles of user-created routes. The

plaintiffs have not shown that considering additional alternatives was “necessary to

permit [the Forest Service to make] a reasoned choice.” See State of California v.

Block, 690 F.2d 753, 767 (9th Cir. 1982) (internal quotation marks omitted).

      2. The Forest Service discharged its duty to coordinate and cooperate with

Butte and Plumas Counties. See 36 C.F.R. § 212.53; 40 C.F.R. § 1506.2. It held

public meetings, met with the county representatives, solicited the counties’ input

and considered the counties’ comments and objections. Cf. Nat’l Mining Ass’n v.

Zinke, 877 F.3d 845, 877 (9th Cir. 2017) (finding the Department of Interior

coordinated with local entities under the Federal Land Policy Management Act and




                                          3
NEPA because it “fully acknowledged and considered the Counties’ concerns . . . ,

even though it chose in the end to proceed”).

      AFFIRMED.




                                         4